Citation Nr: 0702446	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-14 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to payment or reimbursement of the cost of 
medical services the veteran received at the St. John Medical 
Center (SJMC) in Tulsa, Oklahoma on March 21, 2004, to 
include the threshold issue of whether the claim for payment 
or reimbursement was abandoned.  




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 11, 1996 to February 25, 2003.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2004 decision of the Muskogee, Oklahoma VAMC.

The matter of entitlement to payment or reimbursement of the 
cost of medical services the veteran received at (SJMC) on 
March 21, 2004 on merits review is REMANDED to the VAMC via 
the Veterans Health Administration (VHA).  The VAMC will 
notify the veteran if any action is required on his part.   


FINDING OF FACT

It is not shown that the veteran failed to timely submit 
evidence sought by the VAMC in conjunction with his claim for 
payment/reimbursement of the cost of medical services he 
received at SJMC on March 21, 2004.


CONCLUSION OF LAW

The veteran has not abandoned his claim for payment or 
reimbursement of private medical expenses for services he 
received at SJMC on March 21, 2004 .  38 C.F.R. § 17.1004(e).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  
The VCAA and its implementing regulations do not apply to 
claims for benefits governed by 38 C.F.R. Part 17 (the 
governing regulations for reimbursement of private medical 
expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

II.  Factual Background 

The initial March 2004 claim for payment and reimbursement 
did not include medical records from SJMC documenting the 
veteran's treatment.  Consequently, the RO sent the veteran a 
letter in April 2004 asking that he submit all medical 
documentation of the treatment at SJMC.   Subsequently, in 
April 2004, two X-ray reports were submitted, apparently by 
SJMC at the veteran's behest.  An initial March 21, 2004 SJMC 
X-ray report indicates that the veteran had sustained a 
posterior dislocation of the terminal phalanx of the right 
fifth finger and that a fracture was not seen.  Another X-ray 
a little over an hour later showed that the posterior 
dislocation of the terminal phalanx had been reduced (and 
again that a fracture was not identified).  In response to 
this submission, the VAMC issued another letter to the 
veteran on April 16, 2004 again asking for copies of all SJMC 
treatment records.  The letter also explained that if the 
VAMC did not receive the information within 30 days, the 
claim would be considered abandoned.   In response, the 
veteran submitted an SJMC information sheet (received on 
April 20, 2004) explaining that he had suffered a dislocated 
finger, which had been put back in proper position.  The 
information sheet also gave instructions for follow-up care. 

In the July 2004 decision the VAMC found that the veteran's 
claim had been abandoned apparently because he had failed to 
submit the records requested in the April 16, 2004 letter.

III.  Analysis

If after reviewing a claim the decisionmaker determines that 
additional information is needed to make a determination 
regarding the claim, such official will contact the claimant 
in writing and request additional information. The additional 
information must be submitted to the decisionmaker within 30 
days of receipt of the request or the claim will be treated 
as abandoned, except that if the claimant within the 30- day 
period requests in writing additional time, the time period 
for submission of the information may be extended as 
reasonably necessary for the requested information to be 
obtained.  38 C.F.R. § 17.1004(e).

Given that the veteran apparently submitted what 
evidence/information he had in his possession (i.e. the 
information sheet explaining his diagnosis and the necessary 
follow-up care), the Board finds that he made a good-faith 
prompt effort to comply with the VAMC's April 16, 2004 
request for further information.  As this information was 
received on April 20, 2004, only four days after the request 
was made, it was well within the 30 day period mandated for 
responses to such requests.  Consequently, the Board finds 
that the claim for reimbursement was not abandoned, and must 
be returned to the VAMC for initial adjudication on the 
merits (See Remand below).   


ORDER

The appeal to establish that a claim for payment or 
reimbursement of the cost of medical services the veteran 
received at SJMC in Tulsa, Oklahoma on March 21, 2004 was not 
abandoned is granted.  


REMAND

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  Because the veteran does not have 
a total disability and his treatment at SJMC was not for an 
adjudicated service-connected disability (notably a November 
2004 VA printout shows that the veteran is not service 
connected for any disability), a non-service- connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability or for the purpose 
of ensuring entrance or continued participation in a 
vocational rehabilitation program under 38 U.S.C. Chapter 31, 
he is not eligible for benefits under 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1728 and 38 C.F.R. §§  17.120, 17.47(i).    

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), a veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);
(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; 

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

In the instant case, the record does not contain enough 
information to make informed determinations regarding several 
of the outlined criteria, to include whether whether there 
was a medical emergency, whether a VA or other facility was 
feasibly available to provide treatment, whether the veteran 
was enrolled in the VA health care system and had received 
services in the previous 24 months, whether the veteran had 
any coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the treatment he 
received, and whether the condition for which he received 
treatment was caused by an accident or work related injury, 
and if so, whether the veteran has exhausted all claims and 
remedies reasonably available against a third party.  
Consequently, a Remand to such evidence is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should ask the veteran to 
complete an authorization to allow the 
VAMC to obtain copies of the complete 
records of the veteran's treatment at SJMC 
on March 21, 2004.  When the authorization 
is received, the VAMC should secure the 
complete records.  The veteran may be 
advised that to expedite his claim, he can 
also attempt to obtain the records himself 
and submit them to the VAMC.  If no 
records exist other than the ones already 
received, it should be so annotated for 
the record.  

2.  The VAMC should also conduct 
appropriate development for information as 
to whether any VA or Federal facilities 
were available to provide treatment to the 
veteran on the night of March 21, 2004; 
whether he was enrolled in the VA health 
care system and had received services in 
the 24 months prior to March 21, 2004; 
whether he had any coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the treatment he received; and whether the 
condition for which the treatment was 
received was caused by an accident or work 
related injury, and if so, whether he has 
exhausted all claims and remedies 
reasonably available against a third 
party.   

3.  The VAMC should then readjudicate the 
claim.  If it remains denied, the VAMC 
should issue an appropriate supplemental 
SOC (SSOC) and provide the veteran and his 
representative the opportunity to respond.  
To the extent possible, the SSOC should 
provide specific findings regarding each 
of the elements that must be satisfied in 
order to prevail in a claim for 
reimbursement or payment of private 
medical expenses under 38 U.S.C.A. § 1725 
and 38 C.F.R. § 17.1002(a-i).   The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


